t c memo united_states tax_court garwood irrigation company petitioner v commissioner of internal revenue respondent docket no filed date donald f wood benjamin m leff and karl s stern for petitioner richard t cummings for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is the value of petitioner’s primary asset the right to divert big_number acre feet of water from the colorado river upon petitioner’s election to be treated as an s_corporation effective date our decision relies on the record which is sufficient in this case to make a decision based on a preponderance_of_the_evidence we do not rely on the burden_of_proof in addition there is cogent proof in the record that the value of petitioner’s water right was less than that stated on petitioner’s federal_income_tax return our decision that the value was lower than that stated on petitioner’s return is based on the factual circumstances surrounding an arm’s-length sale of a portion of petitioner’s water right to the city of corpus christi we conclude that as of date the value of petitioner’s water right was dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in the city of garwood texas petitioner has been in the irrigation business in texas since petitioner existed as an s_corporation from until when william k lehrer one of petitioner’s shareholders died at his death william k lehrer’s shares in petitioner passed to two trusts at that time and until trusts were ineligible to be s_corporation shareholders as a result petitioner operated as a c_corporation from until william n lehrer mr lehrer who is william k lehrer’s son was petitioner’s chairman of the board and chief_executive_officer on the valuation_date and for several years before the valuation_date on date petitioner filed form_2553 election by a small_business_corporation to elect to be an s_corporation under section the election the election was effective date at the time of the election petitioner’s primary asset was the right to divert big_number acre feet2 of water from the colorado river at a specified diversion point near garwood texas petitioner also held an investment portfolio at the time of the election the value of which has been agreed upon by the parties on january and petitioner sold its water right and related assets to the lower colorado river authority lcra and the city of corpus christi texas corpus christi petitioner timely filed form_1120s u s income_tax return for an 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2an acre foot of water is the amount of water necessary to cover an acre of land foot deep and is equal to approximately big_number gallons s_corporation on date the return the return reported a built-in gains tax of dollar_figure on the sale of petitioner’s water right the built-in gains tax amount reported by petitioner was based on a valuation of dollar_figure as of date valuation_date for the water right and the investment portfolio respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure based on a valuation of dollar_figure for the water right and the investment portfolio petitioner’s irrigation business the state of texas owns the water in its public waterways the right to divert and use or sell water from a waterway is known as a water right the texas commission on environmental quality formerly known as the texas natural_resources conservation commission hereinafter the tnrcc is a state_agency that regulates the water rights in texas and controls the transfer and use of such rights the tnrcc formally recognized a water right by issuing to the holder a certificate of adjudication which contained the limits of that right its priority date and any special or unique conditions associated with its use on date the tnrcc formally recognized petitioner’s water right and issued to it certificate of adjudication no certificate petitioner’s certificate allowed it to withdraw big_number acre feet of water per year from the colorado river for irrigation of up to big_number acres of land within its service area the colorado river involved in this case begins in southeastern new mexico and flows approximately miles from northwestern texas to southeastern texas and empties into the matagorda bay and the gulf of mexico for water allocation purposes texas is divided into areas of watershed from its rivers called river basins the colorado river basin is the third largest river basin in texas petitioner’s service area was located in the lower colorado river basin in colorado and wharton counties texas petitioner’s certificate gave it a priority date of date in the event of a shortage of water priority dates determine which rights holders will receive their allocated share of the water that is available holders of water rights with later or junior priority dates must let water flow past them until a senior holder receives the full amount of water authorized by its certificate at the time the certificate was issued and at the valuation_date petitioner’s priority date was the most senior in the colorado river basin as of the valuation_date petitioner’s water right had been used only for irrigation for rice farming petitioner’s only customers were rice farmers and petitioner’s service of its rice-farming customers had never required petitioner to use all of the water allotted by its certificate in the several years leading up to the valuation_date an average of big_number acre feet per year were used for irrigation purposes in each year the difference between the amount of water petitioner was entitled to withdraw big_number acre feet and the amount of water needed to serve its irrigation customers big_number acre feet was approximately big_number acre feet the big_number acre feet of extra water flowed unused past petitioner’s diversion point and into the matagorda bay every year events before the valuation_date a regulatory climate the tnrcc regulated the use transfer and management of texas water and no transfer of water rights in texas could occur without the tnrcc’s approval if a transfer would result in the subject water being put to a different type of use than that listed on its certificate or the movement of the subject water to a different area or basin the seller was required to apply to the tnrcc to amend its certificate to reflect the new use or location as of the valuation_date the tnrcc had broad discretion to grant or deny amendments and evaluated each application based on six criteria availability of additional requested water environmental impacts injury to existing rights beneficial use including need public welfare and water conservation the tnrcc also conducted technical reviews of hydrology environmental factors and water conservation if a change in use would cause harm to other in-basin users the requested amendment could be denied a request for a transfer of water to another basin or an interbasin transfer required additional consideration of the benefits and detriments to each basin in addition when an application was made the tnrcc would notify interested persons and give them an opportunity to present evidence and be heard on the matter if an interested_party objected to the tnrcc’s determination it had the option of filing suit in a district_court of travis county texas for review of the tnrcc’s determination the district court’s decision was appealable to the texas courts of appeal and the texas supreme court around the valuation_date the tnrcc generally granted or denied uncontested applications within to months of their filing the amendment process for contested applications generally took between and years at the tnrcc level excluding any time spent in the texas courts b corpus christi transaction in petitioner granted the city of corpus christi an option to purchase the right to a big_number acre-foot portion of petitioner’s water right for dollar_figure per acre foot the agreement was for years and required corpus christi to pay petitioner dollar_figure per month to keep the option open the monthly payments would be credited to the purchase_price if corpus christi exercised the option on date the tnrcc granted an amendment to petitioner’s certificate authorizing the change_of use for the big_number acre feet subject_to the option from agricultural to municipal and industrial use in date the option agreement was amended to extend the period in which corpus christi could exercise the option for additional years to increase the monthly payments to dollar_figure and to increase the option payment to dollar_figure per acre foot in date corpus christi notified petitioner that it intended to exercise the option upon notification of corpus christi’s exercise the option agreement required petitioner to obtain amendments to its certificate from the tnrcc authorizing an interbasin transfer of the big_number acre-foot portion of petitioner’s water to various other basins for corpus christi’s use the option agreement provided that corpus christi could either close the sale or withdraw from the transaction upon petitioner’s acquisition of the amendment to its certificate as of the valuation_date petitioner had not yet submitted an application_for an amendment authorizing the interbasin transfer however the lcra had made it known by the valuation_date that it planned to oppose the corpus christi transaction in fact at that time the lcra had a policy of vigorously opposing any transfer of water out of the colorado river basin and was a politically influential organization its mission was to steward water resources and protect users in the colorado river basin the transfer of petitioner’s water out of the colorado river basin would have diminished the amount of water consistently available for future use within the colorado river basin the city of austin austin the colorado river municipal water district and property owners around five reservoirs created and owned by the lcra also expressed their intention to oppose the granting of an amendment to petitioner’s certificate necessary for the corpus christi transaction nevertheless the lcra was not confident that it would be successful in blocking the transfer to corpus christi c anticipation of the legislative session texas experienced a severe drought in the summer of which was alleviated as of the valuation_date as a result of the drought on date the tnrcc issued a report recommending legislative guidance on the criteria to be used in making determinations regarding applications for interbasin transfers in addition other interested parties were lobbying the texas legislature to make the rules regarding interbasin transfers both more and less restrictive the interbasin transfer issue was expected to be considered at the legislative session which was to convene on date within the texas legislature there was support for expanding the ability to move water throughout the state to spur growth there was also opposition to interbasin transfers because of the potential for restraint of economic growth within certain areas as a result before the session began it was unknown what the legislature would do regarding water rights d petitioner’s unused water as of the valuation_date big_number acre feet of water flowed unused past petitioner’s diversion point into the matagorda bay each year and did not generate any income for petitioner a big_number acre-foot portion of this was involved in the corpus christi transaction this left big_number acre feet of petitioner’s water right unused under petitioner’s certificate the big_number acre feet of unused water as well as the big_number acre feet of irrigation water were authorized to be used only for agricultural use and only in petitioner’s service area there was a reasonable probability that at some point in the future the unused water could be converted to municipal or industrial use inside or outside the colorado river basin which would make the water more valuable but such a conversion would have required time money and regulatory approval a transfer of petitioner’s unused water out of the colorado river basin after the transfer of big_number acre feet to corpus christi would have increased the likelihood that inbasin users would be impaired and that inbasin development would be impeded if petitioner applied for a transfer of the unused water out of the colorado river basin it would likely have faced greater regulatory hurdles than it faced with the corpus christi transaction no prospective buyers other than corpus christi had made an offer or was actively pursuing the purchase of any portion of petitioner’s water right as of the valuation_date austin is located in the colorado river basin and might have been a potential customer for petitioner’s water but austin had a long- standing agreement with the lcra that entitled it to free water austin did not predict that it would exceed its allotted free water until at least similarly the city of san antonio had discussions with petitioner in about purchasing a portion of its water right but those discussions had ended by the end of neither city was actively pursuing a purchase of any part of petitioner’s water right as of the valuation_date petitioner’s shareholders had discussions with the lcra in and regarding the possibility of the lcra’s purchase of petitioner’s water right none of these discussions resulted in a sale and the lcra did not even make an offer during the most recent discussions in the lcra had expressed interest in purchasing petitioner’s entire water right mr lehrer was willing to sell only a portion of the water right as of the valuation_date the lcra had not made any recent offers or initiated any serious discussions regarding the sale of petitioner’s water right at the beginning of it opposed any transfer of petitioner’s water outside the colorado river basin including the proposed sale to corpus christi events after the valuation_date a the legislative session during the texas legislative session legislators and interest groups with opposing interests rewrote the laws regulating water planning and usage in texas the result of this collaboration was senate bill sb1 sb1 included an amendment known as the junior water rights provision under the amendment the water rights involved in any interbasin transfer approved under the new law would lose their priority date and be assigned the date of the transfer as a new priority date sb1 became effective date all interbasin transfers for which applications were made before date including petitioner’s application_for an interbasin transfer to corpus christi were exempted from the amendment a loss of priority date would be significant to petitioner because of the nature of its water right petitioner’s water right was a run-of-the-river right a run-of-the-river right entitles the holder to divert water only if the flow is available on the day the holder needs to use it and compels upstream holders of water rights with junior priority dates to allow available water to flow past them without diverting or storing it in order to meet the senior right holder’s need a holder of a run-of-the-river right does not have the right to call water that has been stored in a reservoir upstream despite a junior priority date of the upstream holder as a result a run-of-the- river right is not as dependable as rights to stored water during a drought and is less valuable petitioner’s certificate allowed it to store only acre feet of water which was sufficient to enable its intake pumps to function properly at normal stream flows consequently petitioner’s early priority date was important in that it determined the availability of water to petitioner in times of drought on date petitioner filed an application with the tnrcc for the right to change the use of and to transfer out of the colorado river basin the big_number acre-foot portion of its water right not being sold to corpus christi the requested amendment would allow petitioner to sell all or a part of its water right for municipal industrial or commercial purposes outside of the colorado river basin petitioner made the date application in order to preserve an argument that its remaining water would be exempt from the junior water rights provision of sb1 because the application was filed before the effective date of sb1 date the argument was supported by letters from texas state senators since the passage of sb1 there have been no major interbasin transfers that were subject_to the junior water rights provision b the corpus christi transaction on date petitioner filed an application with the tnrcc for an amendment to its certificate approving an interbasin transfer of a big_number acre-foot portion of petitioner’s water right to corpus christi in date the tnrcc gave public notice of the filing of petitioner’s application fifteen parties including the lcra and austin filed protests to the proposed transfer to corpus christi the lcra did not hold a public hearing regarding petitioner’s application as of the end of petitioner’s application was still pending with the tnrcc c lcra’s purchase of petitioner’s water right at the valuation_date the lcra showed no interest in acquiring petitioner’s water the lcra’s interest was protected if it could effectively block the approval of an interbasin transfer of the water by petitioner in late after the enactment of sb1 the lcra began to analyze a possible acquisition of the remaining big_number acre-foot portion of petitioner’s water right as well as petitioner’s dam pumps canals and other irrigation assets on date mark rose the general manager of the lcra met with mr lehrer to discuss a possible acquisition of petitioner’s assets on date mr lehrer and mr rose signed a letter agreement in which the lcra agreed to purchase the portion of petitioner’s water right not involved in the corpus christi transaction and petitioner’s irrigation assets for dollar_figure million the purchase_price was proposed by mr lehrer and accepted by the lcra without negotiation or counteroffer as a condition to the sale the lcra agreed to withdraw its opposition to the corpus christi transaction and to assist petitioner in obtaining approval for the corpus christi transaction from the tnrcc petitioner had the right to cancel the sale if the tnrcc did not approve the corpus christi transaction petitioner also agreed not to negotiate with anyone else during the pendency of the sale to the lcra on date petitioner and the lcra signed a purchase agreement for the sale of the remaining big_number acre-foot portion of petitioner’s water right on date petitioner filed an application with the tnrcc for authorization to use the big_number acre-foot portion of its water for municipal or industrial purposes but only to the extent the water was not needed within petitioner’s service area for irrigation the application also requested an expansion of the service area in which petitioner’s water right could be used to four additional counties within the colorado river basin but again only to the extent the water was not needed within petitioner’s service area for irrigation as part of its commitment to assist petitioner in securing approval for the corpus christi transaction the lcra tried to induce opponents to withdraw their protests some opponents did withdraw their protests in the lcra had discussions with austin regarding the possibility of a long-term water supply contract that would substantially increase austin’s water supply in the future on date austin and the lcra signed an agreement that assured austin adequate future water supply on the same day after reaching this agreement austin withdrew its protest to the corpus christi transaction the discussions marked the first time austin clearly signified its interest in being a customer for petitioner’s water and the lcra had no assurance that austin would sign the water supply agreement with the lcra until the agreement was executed on date effective as of date the tnrcc approved petitioner’s applications for the corpus christi and lcra transactions on date the corpus christi transaction for big_number acre feet closed and on date the lcra transaction for the remaining big_number acre feet closed on its books and balance_sheet the lcra was required to record the water right at fair_market_value by generally_accepted_accounting_principles the lcra had informally agreed to the purchase_price before knowing what the fair_market_value of the assets was it began examining the value of the remaining water right in date after the purchase the lcra recorded dollar_figure million as the fair_market_value of the assets it purchased from petitioner and booked the entire amount to the water right the lcra justified this conclusion based on the sales prices of other water rights inflation adjusted prices it had paid for water rights in the past and the cost of building a new reservoir with capacity equivalent to petitioner’s remaining water after the proposed sale to the lcra had become public the city of san antonio approached petitioner and inquired whether petitioner would entertain a competing offer from san antonio for its water right petitioner declined and indicated that it did not want to start a bidding war in the lcra entered into a long-term water supply agreement with san antonio agreeing to supply san antonio big_number acre feet of water for years san antonio is outside the colorado river basin opinion i petitioner’s conversion from c_corporation to s_corporation the parties do not dispute that petitioner is subject_to tax on the built-in capital_gain on its assets as of date we briefly discuss the law that subjects petitioner to such tax subchapter_s status entitles small eligible corporations to be taxed like partnerships avoiding the corporate-level taxation to which c corporations are subject such an eligible_corporation may elect under the provisions of sec_1362 to be an s_corporation with the consent of all its shareholders sec_1374 was enacted in to prevent corporations from electing to be s_corporations for the purpose of avoiding tax on built-in gains tax_reform_act_of_1986 publaw_99_514 sec d 100_stat_2280 sec_1374 requires that if a corporation holds appreciated capital assets before it makes an election under sec_1362 and any of the appreciated capital assets are sold within years of the election it will be subject_to corporate-level tax on the amount the corporation realizes over its basis in the sold assets built-in_gain the corporation is taxed only on the built-in_gain present on the effective date of the election any gain after the effective date is passed through to the corporation’s shareholders therefore if an asset with built-in_gain has uncertain value the proper valuation_date for the asset is the effective date of the corporation’s election petitioner agrees that because it elected to be an s_corporation as of date it will be taxed on the built- in gain on its assets as of that date the parties dispute the value of petitioner’s primary asset the water right on that date ii valuation methodology at trial petitioner presented the testimony of terry lloyd c p a c f a as an expert valuation witness mr lloyd prepared an expert witness report in accordance with rule the record also contains the expert report of john e camp c p a a b v c f a of ferguson camp henry whose report provided the valuation used in the preparation of petitioner’s federal_income_tax return return in addition in evidence is a draft expert report by jonathan e kemmerer c p a dated date and a report by james kowis p e of james kowis consulting dated date mr kemmerer’s expert report was submitted in draft form and is of limited use to reach a final valuation conclusion respondent presented the testimony of gregory e scheig c f a c p a of cbiz valuation group inc as an expert valuation witness mr scheig prepared an expert witness report in accordance with rule mr lloyd mr camp and mr scheig in their respective expert reports valued petitioner’s water right in separate components the estimated big_number acre-foot portion of petitioner’s water used for irrigation the big_number acre-foot portion of petitioner’s water involved in the corpus christi transaction and the estimated big_number acre-foot portion of petitioner’s water that was neither used for irrigation nor involved in the corpus christi transaction mr scheig and mr camp also valued a portion of the irrigation component that they believed might become available at a later date for other higher value uses as irrigation use declined while expert opinions may assist in evaluating a claim we are not bound by these opinions and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 94_tc_193 where experts offer conflicting estimates of fair_market_value we must weigh each estimate by analyzing the factors they used to arrive at their conclusions 38_tc_357 this court may accept or reject the opinion of an expert in its entirety or we may be selective in the use of any portion 110_tc_530 86_tc_547 74_tc_441 mr lloyd concluded that the value of the water right was dollar_figure million on the valuation_date mr camp concluded that the value of the water right was dollar_figure and petitioner reported this value on its return mr scheig concluded that the value of the water right was dollar_figure on the valuation_date mr scheig’s valuation represents a significant departure from respondent’s position in the notice_of_deficiency in which respondent stated that petitioner’s assets were worth dollar_figure on the valuation_date respondent’s departure from his position in the notice_of_deficiency prompted petitioner to file a motion to shift the burden_of_proof as stated above our decision does not rely on the burden_of_proof and petitioner’s motion was denied as moot iii cogent proof that petitioner’s return was incorrect positions taken by a taxpayer in a tax_return are treated as admissions and cannot be overcome without cogent proof that they are erroneous 121_tc_308 92_tc_312 on its return petitioner reported a value of dollar_figure for its water right in its petition petitioner contends that the fair_market_value of its water right is dollar_figure million in order to prevail in showing that the value of the water right is less than that reported on its return petitioner must present cogent evidence that its reported values were wrong estate of hall v commissioner supra pincite iv valuation the central dispute between the parties in this case focuses on the foreseeability of events that occurred after the valuation_date events subsequent to the date of valuation are not generally considered in determining an asset’s fair_market_value except to the extent that they were reasonably foreseeable as of the date of valuation 101_tc_412 88_tc_38 hess v commissioner tcmemo_2003_251 these events can be helpful in valuing assets if they shed light on the expectations that a hypothetical willing buyer and seller might have reasonably entertained at the valuation_date estate of bailey v commissioner tcmemo_2002_152 petitioner’s expert at trial mr lloyd contended that as of the valuation_date the purchase of petitioner’s water right by the lcra was unforeseeable to the hypothetical willing seller and buyer respondent contends that it was foreseeable that the lcra would eventually purchase the water right the question was simply when and at what price respondent also asks us to accept as evidence of his valuation the facts surrounding the closings of the corpus christi transaction and the lcra’s purchase of the water right in date see eg estate of jung v commissioner supra pincite we shall examine the factors affecting each component of the water right to determine to what extent the subsequent events were foreseeable set forth below is a time line of the events relevant to our determination in this case event lcra discusses purchase of water right with petitioner san antonio and petitioner discuss a possible purchase of a portion of petitioner’s water right date - - event lcra discusses purchase of water right with mr lehrer corpus christi option agreement is executed date tnrcc approves corpus christi change_of use amendment date corpus christi option agreement is amended date texas experiences drought tnrcc requests legislative guidance regarding interbasin transfers corpus christi exercises its option summer date date petitioner elects s status date texas legislature convenes date petitioner applies for corpus christi interbasin amendment grandfather date for interbasin transfers under senate bill petitioner files application_for interbasin transfer and change_of use for its remaining water date date date effective date of senate bill date lcra begins to analyze purchase of petitioner’s water late mr rose of lcra meets with mr lehrer date event lcra first has discussions with austin regarding long-term water supply contract date san antonio approaches petitioner to discuss a competing offer petitioner and lcra sign letter agreement for purchase public announcement of lcra purchase date date petitioner and lcra sign purchase agreement date petitioner applies to tnrcc for amendment for change_of use and expanded service area for transfer to lcra date lcra and austin reach water supply agreement date tnrcc approves petitioner’s corpus christi and lcra applications corpus christi transaction closes date date lcra transaction closes date lcra and san antonio reach year water supply agreement a irrigation component at the valuation_date petitioner’s only customers for its water right were rice farmers the rice farming customers used approximately big_number acre feet of water each year for irrigation purposes the sale of this irrigation water produced revenue to petitioner and was expected to continue to produce income in the future the projected irrigation income was foreseeable as of the valuation_date and must be included in our valuation of petitioner’s water right petitioner’s average net annual income from irrigation sales over the years before the valuation_date was dollar_figure as of the valuation_date a decline in rice farming in texas was expected over the next years as a result of various hardships imposed by economic and environmental climates as a result the demand for irrigation water in petitioner’s service area was expected to decline over years the experts differed on the expected rate of decline mr scheig stated that the most likely rate of decline was percent per year but he also factored in a 25-percent chance of a 3-percent rate of decline and a percent chance of a 100-percent rate of decline we do not give any weight to mr scheig’s third scenario a 100-percent decline in irrigation use because based on the reports and testimony of the experts in this case it is obvious that the likelihood of a conversion of all of petitioner’s irrigation water to other uses was minuscule rice farmers were very protective of the water they used the use of petitioner’s water for irrigation purposes benefited the inbasin users because irrigation returned more water to the colorado river basin than other uses especially uses requiring interbasin transfers which returned no water to the basin rice farmers in texas also had significant influence on the legislators who in turn had influence over the tnrcc from a political and regulatory standpoint the sale of percent of petitioner’s irrigation water was too remote to be considered in this analysis mr lloyd did not consider any decline in his analysis mr camp predicted that demand for irrigation water would decrease by percent and calculated this decline over years on the basis of the parties’ reports and testimony we find it was reasonably foreseeable on date that the demand for irrigation water would decline percent over the first years we also find that it was foreseeable on the valuation_date that the need for irrigation would decline an additional percent over the following years freeing up big_number acre feet of water for the most appropriate estimation of value we use the average annual income from irrigation water over the years before the valuation_date dollar_figure as a base price here and in most of our calculations we shall factor in a 3-percent inflation rate we then take into account the 2-percent expected annual decline in irrigation income that we estimated above for a net inflation rate of percent in addition all 3we do not factor in a 3-percent inflation rate for our valuation of the corpus christi transaction because the option agreement did not provide for an inflation increase to the base price of dollar_figure per acre foot of the experts agreed that the base price should be discounted for the cost of capital most agreed that percent was an appropriate rate we shall adopt the 8-percent discount rate when the stream of projected irrigation income increased by the net inflation rate of percent is discounted at an 8-percent rate this results in a value of dollar_figure for the irrigation component of petitioner’s water right b corpus christi component corpus christi informed petitioner that it intended to exercise its option to purchase big_number acre feet of petitioner’s water right in date the amended option contract set the price for the water at dollar_figure per acre foot in addition to the dollar_figure monthly payments until closing however some uncertainty existed as to whether and when petitioner would obtain regulatory approval from the tnrcc for an interbasin transfer of big_number acre feet of water as a result of this uncertainty it was unknown as of the valuation_date when and if the transaction would be completed respondent argues that regulatory approval by the tnrcc was foreseeable because in the end no farmers protested the 4for example the 8-percent discount rate was derived by mr scheig as follows in the yield on u s treasury bonds a risk-free investment was dollar_figure percent increasing this figure an appropriate amount to account for the greater risk inherent in owning water rights instead of treasury bonds results in a cost of capital discount of percent application and the entities that did protest were not concerned about the harm to the basin but rather were afraid the approval would lead to many future transfers we do not find respondent’s argument persuasive because as of the valuation_date petitioner had not yet filed its application_for approval of the corpus christi transaction the record shows that at that time the lcra and others intended to oppose the transfer to corpus christi and petitioner could not predict whether its application would be approved mr scheig assumed regulatory approval would be obtained years after the valuation_date and that petitioner would receive the monthly payments over this 2-year period with the balance at closing he discounted that amount using an 8-percent cost of capital discount and a 15-percent lack of marketability discount to reflect the restrictions in the regulatory approval process involved in transfers of petitioner’s water mr lloyd assumed regulatory approval would be obtained years after the valuation_date he discounted the total monthly payments made to that date by a 12-percent cost of capital he then discounted the balance due at closing dollar_figure by percent to reflect the rate of return a private equity buyer would require given the risks involved we recognize the regulatory risks and time delays that threatened the corpus christi transaction mr scheig testified that a sale within the basin would likely take about months to complete while a contested interbasin transfer could take years we believe that an estimate of years is reasonable in predicting the closing date for the corpus christi transaction especially given the intent of the legislature to deal with water rights the experts agreed that the expected payments petitioner would receive from the corpus christi transaction both the monthly payments and the balance at closing should be discounted the monthly payments were contractually guaranteed to generate income for petitioner until the sale closed or the option agreement ended we conclude above that it was foreseeable that the sale would be completed years after the valuation_date which would require corpus christi to pay dollar_figure per month for months the value of the monthly payments is dollar_figure multiplied by months or dollar_figure when this income stream is discounted using our 8-percent cost of capital discount the value of the monthly payments is dollar_figure the payment of the balance at closing should be discounted by a higher rate than the cost of capital we disagree with mr lloyd’s assertion that a buyer of water rights would require the same rate of return as a private equity or venture capital investor the risk that regulatory hurdles would impede a sale of petitioner’s water right is mitigated by the fact that petitioner would still be able to sell water to others in the event that a transfer did not occur although the changes the legislature would impose on the regulation of water in the colorado river basin were unforeseeable as of the valuation_date the regulatory and legislative risks affecting the corpus christi transaction were not so great as to require a 30-percent discount rate given that petitioner had a buyer and a purchase_price set before the valuation_date a 15-percent discount as mr scheig used sufficiently factors in the regulatory and legislative risks after years of monthly payments plus the payments that were made before the valuation_date the balance due at closing of dollar_figure per acre foot would be dollar_figure discounted pincite percent the value of this closing payment is dollar_figure therefore the total value of the corpus christi component including the monthly payments is dollar_figure c the unused water after providing big_number acre feet of water to its irrigation customers and big_number acre feet to corpus christi petitioner had the right to use big_number additional acre feet of water the unused water from the colorado river in the several years leading up to the valuation_date the unused water flowed past petitioner’s diversion point there was no evidence that petitioner’s irrigation customers the rice farmers anticipated a need for the unused water in the future on the contrary as we explained above irrigation use was expected to decrease the unused water was available to be sold or leased by petitioner at any time and had value as of the valuation_date that must be included in our analysis respondent argues that it was foreseeable that the lcra would be the most likely purchaser of petitioner’s water right and that the lcra would be willing to pay up to dollar_figure million for the water because its alternative was to spend dollar_figure million for a new reservoir respondent also argues that there was merely a remote chance that approval would not be obtained for a sale of the unused water because it was obvious that no harm would be caused by a transfer petitioner contends that because there were no active purchasers pursuing its water at the valuation_date there was no market at all for the unused water and it was not foreseeable that it would be sold we believe that at the valuation_date a reasonable prediction fell somewhere between the parties’ respective positions any sale or transfer of the unused water outside the colorado river basin or for nonirrigation use would face the same regulatory hurdles that were present in the corpus christi transaction any future sale of the unused water would also face legislative risk and would presumably be subject_to any changes made by the legislature in addition because there were no active buyers for the unused water as of the valuation_date a sale was more uncertain and would likely take place later than the corpus christi transaction as we did in the corpus christi valuation we must now determine the appropriate and foreseeable base price time delay and discount rate for a sale of the unused water in mr lloyd’s valuation of the unused water he assumed a base price of dollar_figure per acre foot of water based on the report of an engineering and valuation consultant estimating the price the lcra could derive from a sale of petitioner’s water right he assumed that it would take years to find a buyer for the unused water and obtain regulatory approval for a sale he factored in 3-percent inflation and discounted the price by percent to reflect private equity returns at the valuation_date mr scheig began with a base price of dollar_figure per acre foot for the water right based on two transactions from other basins near the colorado river basin he applied a 15-percent discount for lack of marketability to the base price mr camp used a base price of dollar_figure per acre foot derived from various adjustments made to a price of dollar_figure charged by the lcra to its customers his base price took into account percent inflation and a cost of capital of percent mr camp then reduced the base price by percent for the lack of a ready market in texas for water contracts and percent for regulatory risks we are not persuaded by the experts’ analyses mr lloyd and mr camp based their high discount rates on the premise that there were no potential buyers for the unused water as of the valuation_date the lcra was a potential buyer the lcra’s interest in petitioner’s water right over the years before the valuation_date should be considered in valuing the unused water mr kowis an employee of the tnrcc and its predecessor agencies for years testified that as of the lcra was the most logical potential buyer for petitioner’s water and he was not surprised by the ultimate sale to the lcra for dollar_figure million mr rose the general manager of the lcra who negotiated with mr lehrer testified that discussions had halted because mr lehrer was interested in selling only a portion of petitioner’s water right and the lcra was interested in acquiring the entire water right it is apparent that the actual sale that occurred was in part the result of mr lehrer’s change in position on this issue and in part the result of changes in the political landscape the valuation of the unused water must take into account the potential for a purchase by the lcra mr scheig’s use of transactions in the rio grande and other basins near the colorado river basin as comparables is flawed at trial mr scheig admitted that the market conditions in the rio grande were very different from those in the colorado river basin unlike the uncertainty surrounding the conversion of irrigation water to municipal water in the colorado river basin the rio grande operated with a stable and predictable marketplace and regulatory umbrella in addition the market and regulatory conditions in petitioner’s specific service area are key to the valuation of petitioner’s water right mr scheig admitted that he did not examine the regulatory situation transporting of water or infrastructure of water districts involved in the transactions that occurred in the other basins near the colorado river basin the most reasonable approach to establishing a base price for the unused water is to examine comparable transactions the only comparable transaction that occurred in petitioner’s service area within the relevant time period was the corpus christi transaction the sale to corpus christi was an arm’s-length transaction and the price was established through negotiations when the price was agreed upon and when the option was exercised the parties were aware of the regulatory requirements that would need to be fulfilled as well as the legislative risks therefore it is reasonable to use the price established by the parties to the corpus christi transaction dollar_figure per acre foot as a base price for the unused water we must now decide the appropriate discount rate to apply several negative factors affected the market for the unused water a buyer had not been identified so a sale was less certain than the corpus christi transaction it was unknown what the legislature might do and any resulting legislation could impede regulatory approval although the lcra was a potential buyer for the unused water it was possible that a sale would not occur the interruptible nature of petitioner’s water made it less saleable this would be a major factor for any buyer and a municipality would need a backup supply of firm water for drought periods before it would buy an interruptible supply these negative factors however must be balanced against the possibility that petitioner would be able to sell or lease the unused water to an inbasin user or a politically powerful municipal user which would eliminate much of the regulatory cost legislative risk and delay taking all these factors into account we conclude that the base price of dollar_figure per acre foot for the unused water should be discounted by percent finally we must decide how long it might take for petitioner to sell the unused water petitioner would need to find a buyer negotiate an agreement and complete the regulatory process the experts and other credible witnesses at trial estimated that the regulatory process alone could take from to years for an interbasin transfer before factoring in any court proceedings on the basis of the regulatory climate it was reasonably foreseeable at the valuation_date that any attempted transfer out of the basin would be opposed by the lcra and other inbasin users we consider a delay of years to be reasonable for petitioner to complete a sale of the unused water we find that it is reasonably foreseeable that petitioner would sell big_number acre feet for dollar_figure per acre foot increased for inflation years after the valuation_date for a purchase_price of dollar_figure discounting the purchase_price by percent the value of the unused water at the valuation_date was dollar_figure d potential unused water as we discussed above rice farming and the demand for irrigation water in texas was expected to decline following the valuation_date it was foreseeable that this decline would cause water formerly used for irrigation to become available for sale by petitioner for other uses the water that would become available as a result of the decrease in demand the potential water gives additional value to petitioner’s water right we shall decide how much water was expected to become available when it was foreseeable that the water would become available and a reasonable discount rate each expert used the same base price he had used for the unused water analysis mr camp accounted for the potential water by assuming that as big_number acre feet of water became available petitioner would apply for regulatory approval to change its use and attempt to sell it as we discussed above he predicted that percent big_number acre feet of petitioner’s irrigation water would become available over the next years in addition to the cost of capital he discounted the base price by percent for uncertainty of the availability of petitioner’s run-of-the-river water percent for lack of marketability and percent for regulatory risks mr lloyd’s report did not attribute any value to the potential water right mr scheig’s report weighed the following three scenarios a 4-percent annual decline in irrigation use a 3-percent annual decline in irrigation use and a 100-percent decline in irrigation use and sale of all the irrigation water right within years mr scheig discounted the base price by percent we concluded above that percent of the irrigation water would become available over years potentially for other uses in valuing the potential water however it is unreasonable to assume that a sale of percent per year was likely it is unrealistic to predict that small increments would be sold as they became available a municipal industrial or water supply purchaser would be unable to obtain funding through a bond firm to develop a conveyance system for a purchase of small quantities of water on an incremental basis our analysis therefore assumes that percent of the irrigation water big_number acre feet would be sold years after the valuation_date and percent of the remaining irrigation water big_number acre feet would be sold after another years we use a base price of dollar_figure per acre foot for the potential water as we did for the unused water taking into account inflation the base price for the potential water should be discounted by a higher rate than that used for the unused water it is only by speculation that we assume any of this water will become available the regulatory economic and legislative uncertainty surrounding a future sale of the unused water is matched and possibly exceeded by the speculative nature of the potential water supply therefore we conclude that a 20-percent discount is appropriate in valuing this water this scenario would result in a payment years after the valuation_date of dollar_figure and a payment years after the valuation_date of dollar_figure applying a discount rate of percent the value of the potential water on the valuation_date was dollar_figure v conclusion we conclude that on date the fair market values of the components of petitioner’s water right were as follows irrigation dollar_figure corpus christi dollar_figure unused potential total dollar_figure dollar_figure dollar_figure while this value is significantly less than the amount_paid by the lcra after the political climate settled favorably to petitioner’s position as seller such result simply was not sufficiently predictable on date to form the basis for a valuation decision will be entered under rule
